Title: From John Quincy Adams to George Washington Adams, 7 December 1826
From: Adams, John Quincy
To: Adams, George Washington


				N. 32—
					My dear George.
					Washington 7. December 1826.
				
				On the 8th. of last month, I wrote you a Letter enclosing three orders from W. S. Smith, and just before receiving this morning your Letter of the 2d. instt. I had written to remind you of it, as well as of my subsequent Letters to you—I am now relieved from the apprehension that you had not received my former Letters, by your acknowledgment of the receipt of those of the 8th. 19th. and 27th. ulto.—I am still waiting for your account to the 1st. of October which I hope soon to receive, after which I trust you will be prepared at the day with that for the present quarter—so that there may be hereafter no more arrears—I conclude that you have given the proper directions, that the Trustee Process of Kinsman vs Smith be not entered at the Court, and have settled for the writ and service—I shall send you in a few days an order for the balance of the devise to W. S. Smith—It is peculiarly satisfactory to me to be so soon informed of your having received my Letter of the 27th. with the orders payable to Mrs Clark, which business has I trust been duly settled—Next Saturday is the day you proposed for the resurvey in the Quincy woods; but if your cough continues, I hope you will postpone the survey again—There is no occasion that you should expose yourself for that object—Rather nurse yourself for the meeting of the Legislature, and bring up your arrears of writing, by keeping as close, as a due portion of exercise will permit, to your office and your chamber.The sum of 1480 dollars and 3 Cents which I have received of debt due to me by W. S. Smith, I propose to apply, not to my own use, but as far as may be to his benefit, and to that of his family—I intend to hold it as a fund, upon interest, which interest, I shall apply, from time to time, first to discharge certain other debts of his, of peculiar urgency, and afterwards as a small annuity for the support of his wife: but it will be some years before the first object of discharging debts of indispensable obligation will be accomplished—It was for the investment of this money, that I had thoughts of constituting an annuity in the Hospital Life Insurance Company—But I shall write you further on this subject hereafterYour affectionate father
				
					J. Q. Adams
				
				
			